Tolson, C. J. Claimant was injured on February 2, 1936 in an accident arising out of and in the course of her employment as a Supervisor at the Illinois Soldiers’ and Sailors’ Children’s School at Normal, Illinois. The injury was serious, causing temporary blindness and general paralysis. The facts are fully detailed in the case of Penwell vs. State, 11 C.C.R. 365, in which an award was made to the claimant in the amount of $5,500.00 for total permanent disability, $8,215.95 for necessary medical, surgical, and hospital services, expended or incurred to and including October 22, 1940, and an annual life pension of $660.00. On February 10, 1942, a further award was made to claimant for medical and hospital expenses, incurred from October 22, 1940 to January 1, 1942, in the amount of $1,129.82, On March 10, 1943, a further award was made to claimant for medical and hospital expenses from January 1, 1942 to December 31, 1942 in the amount of $1,164.15. On March 15, 1944, a further award was made to claimant for medical and hospital expenses from Jan-nary 1, 1943 to and including September 30, 1943 in the amount of $853.07. On April 17, 1945, a further award was made to claimant for medical and nursing expenses, incurred from October 1, 1943 to and including February 28, 1945, in the amount of $1,955.29. On September 12, 1946, a further award was made to claimant for medical and nursing expenses, incurred from February 28, 1945 to and including April 1, 1946, in the amount of $1,646.12. On June 5, 1947, a further award was made to claimant for medical and nursing expenses, incurred from April 1, 1946 to and including April 1, 1947, in the amount of $2,108.30. On September 22, 1948, a further award was made to claimant for medical and nursing expenses, incurred from April 1, 1947 to and including April 1, 1948, in the amount of $2,207.80. On April 19, 1949, a further award was made to claimant for medical and nursing expenses, incurred from April 1, 1948 to and including February 1, 1949. On May 9, 1950, a further award was made to claimant for medical and nursing expenses, incurred from February 1, 1949 to and including February 1, 1950, in the amount of $2,316.09. On April 10, 1951, a further award was made to claimant for medical and nursing expenses, incurred from February 1, 1950 to and including February 1, 1951, in the amount of $2,403.09. On May 13, 1952, a further award was made to claimant for medical and nursing expenses, incurred from February 1, 1951 to and including February 1, 1952, in the amount of $2,889.70. Claimant has filed her verified petition for reimbursement for necessary nursing expenses, drugs, supplies, and medical care in the amount of $3,441.54, covering the period from February 1, 1952 to and including February 1, 1953, all of which is supported by receipts showing payment in full. The record consists of the petition of claimant, original receipts for monies expended for medical, hospital and nursing care, waiver of claimant of right to file statement, brief and argument, and waiver of respondent of right to file statement, brief and argument. The petition discloses that, since the date of the last award, her condition has not improved, that she still is totally paralyzed from the waist down, and that she has no control over her lower limbs, or over her bodily elimination. The petition further discloses that, because of her • helpless condition, she requires nursing care on a twenty-four hour basis, that she has incurred nurses’ bills in the amount of $885.98, and expenses for room and board of nurses in the amount of $638.75. The petition further discloses that she has spent the sum of $271.81 for drugs and supplies, and has expended for the services of a physician the sum of $1,645.00. An award is, therefore, made to claimant for medical, hospital and nursing care from February 1, 1952 to and including February 1, 1953 in the sum of $3,441.54, which has accrued, and is payable forthwith. The Court reserves for future determination claimant’s needs for future medical care.